ORDER
PER CURIAM.
A jury found the defendant, Eugene L. Wilke, guilty of the class B misdemeanor of driving while intoxicated, § 577.010, RSMo. 1994, and of the class A misdemeanor of driving while license suspended, § 302.321, RSMo.1994. The defendant was sentenced to six months confinement and' fined $1000 for driving while intoxicated, and 30 days confinement and $100 fine for driving while his license was suspended. The sole point on appeal is the sufficiency of the evidence to support the conviction. A published opinion would have no precedential value. Affirmed. Rule 30.25(b) V.A.M.R.